If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   October 29, 2020
               Plaintiff-Appellee,

v                                                                  No. 347204
                                                                   Genesee Circuit Court
RONALD JOSEPH HINMAN,                                              LC No. 16-040468-FC

               Defendant-Appellant.


Before: STEPHENS, P.J., and SAWYER and BECKERING, JJ.

PER CURIAM.

        Defendant appeals as of right his jury convictions of two counts of first-degree criminal
sexual conduct (CSC-I), MCL 750.520b(1)(a) (victim under the age of 13), and two counts of
third-degree criminal sexual conduct (CSC-III), MCL 750.520d(1)(a) (victim between 13 and 16
years of age). The trial court sentenced defendant as a fourth-offense habitual offender, MCL
769.12, to 25 to 50 years’ imprisonment for each conviction, with the CSC-I sentences to be served
consecutively to the CSC-III sentences. We affirm defendant’s convictions and sentences, but
remand for modification of defendant’s judgment of sentence to specify that the CSC-I sentences
are to be served consecutively to each other, but concurrently with the CSC-III sentences.

       Defendant’s CSC-I convictions arise from two acts of digital penetration against 12-year-
old AJ on July 10, 2016. The offenses allegedly occurred at AJ’s home when defendant, whom
AJ considered to be an uncle, visited her home for a family party. According to AJ, while playing
in a pool, defendant touched her underneath her bathing suit and digitally penetrated her vagina,
and he again digitally penetrated her in her bedroom after she went inside her house to change her
clothing. Defendant’s CSC-III convictions arise from a sexual assault against 13-year-old AC in
2008. According to AC, while she was staying at the home of defendant’s mother, defendant
sexually assaulted her while she was sleeping on a couch by penetrating her vagina with his finger
and with his penis.

       Defendant denied any inappropriate sexual touching of AJ, but admitted that he may have
accidently touched her in the pool while wrestling with a group of other children in the pool.
Defendant also denied any sexual activity with AC and claimed that he could not have done so
because he was in jail at the time that incident was alleged to have occurred.

                                               -1-
        Defendant appeals as of right, raising issues in a brief filed by appointed appellate counsel
and in a pro se brief, filed pursuant to Supreme Court Administrative Order No. 2004-6, Standard
4 (“Standard 4 brief”).

                                       I. COUNSEL’S ISSUES

                                            A. MRE 803(4)

         Defendant first argues that he was denied a fair trial by the admission of hearsay statements
from AJ and AJ’s mother to Amy Mawhorter, a sexual assault nurse examiner (SANE), who
examined AJ the day after defendant’s alleged sexual abuse. Because defendant did not object to
Mawhorter’s testimony regarding AJ’s and the mother’s statements, this issue is unpreserved. We
review unpreserved claims of evidentiary error for plain error affecting defendant’s substantial
rights. People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999). To qualify as a plain
error, the error must be “clear or obvious.” People v Jones, 468 Mich. 345, 355-356; 662 NW2d
376 (2003); Carines, 460 Mich. at 763. A clear or obvious error is “one that is not ‘subject to
reasonable dispute.’ ” People v Randolph, 502 Mich. 1, 10; 917 NW2d 249 (2018) (citation
omitted). An error affects substantial rights if it is prejudicial, i.e., if it affects the outcome of the
proceedings. Carines, 460 Mich. at 763.

        Defendant also argues that defense counsel was ineffective for failing to object to
Mawhorter’s testimony. Because defendant did not raise an ineffective-assistance claim in the
trial court, our review of that issue is limited to mistakes apparent from the record. People v
Matuszak, 263 Mich. App. 42, 48; 687 NW2d 342 (2004). To establish ineffective assistance of
counsel, defendant must show that counsel’s performance fell below an objective standard of
reasonableness, and that the representation so prejudiced defendant that he was denied the right to
a fair trial. People v Pickens, 446 Mich. 298, 338; 521 NW2d 797 (1994). Defendant must
overcome the presumption that the challenged action might be considered sound trial strategy.
People v Tommolino, 187 Mich. App. 14, 17; 466 NW2d 315 (1991). To establish prejudice,
defendant must show a reasonable probability that, but for counsel’s error, the result of the
proceeding would have been different. People v Johnson, 451 Mich. 115, 124; 545 NW2d 637
(1996).

       Defendant argues that AJ’s statements during the examination were hearsay and were not
admissible under MRE 803(4), the hearsay exception for statements made for the purpose of
medical diagnosis or treatment, because the examination was intended primarily for investigative
purposes, not for the purpose of medical diagnosis or treatment. We disagree.

        Hearsay is defined as “a statement, other than the one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.”
MRE 801(c); People v Dendel (On Second Remand), 289 Mich. App. 445, 452; 797 NW2d 645
(2010). Hearsay generally is inadmissible, MRE 802, unless it falls under one of the exceptions
in the Michigan Rules of Evidence. MRE 803(4) provides:

               The following are not excluded by the hearsay rule, even though the
        declarant is available as a witness:

                                                * * *

                                                   -2-
              (4) Statements Made for Purposes of Medical Treatment or Medical
       Diagnosis in Connection With Treatment. Statements made for purposes of
       medical treatment or medical diagnosis in connection with treatment and describing
       medical history, or past or present symptoms, pain, or sensations, or the inception
       or general character of the cause or external source thereof insofar as reasonably
       necessary to such diagnosis and treatment.

        In People v Mahone, 294 Mich. App. 208, 214-215; 816 NW2d 436 (2011), this Court
rejected the defendant’s argument that statements made to a nurse performing a rape-kit
examination are not admissible under MRE 803(4), stating:

                Defendant also argues that statements the victim made to the nurse who
       conducted a rape examination should not have been admitted. Statements made for
       the purpose of medical treatment are admissible pursuant to MRE 803(4) if they
       were reasonably necessary for diagnosis and treatment and if the declarant had a
       self-interested motivation to be truthful in order to receive proper medical care.
       This is true irrespective of whether the declarant sustained any immediately
       apparent physical injury. People v Garland, 286 Mich. App. 1, 8-10; 777 NW2d
       732 (2009). Particularly in cases of sexual assault, in which the injuries might be
       latent, such as contracting sexually transmitted diseases or psychological in nature,
       and thus not necessarily physically manifested at all, a victim’s complete history
       and a recitation of the totality of the circumstances of the assault are properly
       considered to be statements made for medical treatment. Id. at 9-10; People v
       McElhaney, 215 Mich. App. 269, 282-283; 545 NW2d 18 (1996). Thus, statements
       the victim made to the nurse were all properly admissible pursuant to MRE 803(4).

         Defendant argues that AJ’s statements during the examination were not admissible under
MRE 803(4) because the examination had an investigative purpose. The fact that an examination
is initiated in part to investigate a sexual assault is not dispositive. People v Duenaz, 306 Mich
App 85, 96; 854 NW2d 531 (2014). The relevant inquiry is whether the declarant’s statements
were reasonably necessary for medical diagnosis or treatment. Mahone, 294 Mich. App. at 214-
215. In Mahone, this Court explained that “[p]articularly in cases of sexual assault in which the
injuries might be latent, such as contracting sexually transmitted diseases or psychological in
nature and thus not necessarily physically manifested at all, a victim’s complete history and a
recitation of the totality of the circumstances of the assault are properly considered to be statements
made for medical treatment.” Id. at 215.

        In this case, Mawhorter described examining AJ for physical injuries and to determine what
medical treatment might be necessary. Mawhorter explained that when examining a patient, she
needs to ask the patient what happened to determine what type of examination to conduct and to
determine what treatment or procedures might be necessary. When she examined AJ, no physical
injuries were apparent, but AJ complained of pain in her pelvic area. Mawhorter found some
redness or irritation to tissue above the clitoris. Although the examination was conducted after
AJ’s mother contacted the police to report a sexual assault, the record discloses that a purpose of
Mawhorter’s examination was to diagnose a possible injury, and to determine whether AJ required
treatment and what treatment was appropriate. Because AJ’s statements were reasonably
necessary for medical diagnosis or treatment, the statements were admissible under MRE 803(4).


                                                 -3-
        Defendant argues that the statements by AJ’s mother during the examination were not
admissible under MRE 803(4) because the mother was not the patient being examined. We
disagree. The record indicates that while AJ was the patient being examined, and her mother
encouraged her to talk to the nurse, the mother sometimes intervened when AJ was reluctant to
speak. MRE 803(4) provides that “[s]tatements made for purposes of medical treatment or medical
diagnosis in connection with treatment and describing medical history” are exceptions to the
hearsay rule and admissible. The focus of the rule is on the purpose for which a statement is made.
Nothing in the rule requires that a statement be made by the person who is receiving the medical
treatment. Thus, as this Court observed in People v Yost, 278 Mich. App. 341, 362 n 2; 749 NW2d
753 (2008), “MRE 803(4) is not limited to statements made by the person being diagnosed or
treated.” Because the mother’s statements were made in the context of assisting Mawhorter’s
medical diagnosis and treatment, they too qualified for admission under MRE 803(4).

        Defendant complains that the mother’s statement included a statement from an aunt who
described seeing defendant in the hallway with a telephone. Defendant argues that the aunt’s
statement should have been excluded because it was double hearsay. Hearsay within hearsay is
not admissible unless each level of the evidence satisfies an exception to the hearsay rule. People
v Hawkins, 114 Mich. App. 714, 719; 319 NW2d 644 (1982); MRE 805. Although multiple levels
of hearsay may be admissible under MRE 803(4), Yost, 278 Mich. App. at 362 n 2, the aunt’s
statement to AJ’s mother was not made for the purpose of medical diagnosis or treatment. Thus,
the aunt’s statement does not qualify for admission under MRE 803(4). To the extent that the
aunt’s statement may be considered inadmissible hearsay, the erroneous introduction of that
statement did not affect defendant’s substantial rights because the statement merely indicated that
the aunt saw defendant in the hallway with his phone. The aunt’s statement did not indicate that
defendant had been with AJ or in her room, and defendant admitted going inside the house after
AJ went inside to use the bathroom. There is no reasonable basis for concluding that the aunt’s
limited statement affected the outcome of defendant’s trial. Carines, 460 Mich. at 763.

        Defendant also argues that the admission of AJ’s and the mother’s statements violated his
right of confrontation, US Const, Am VI; Const 1963, art 1, § 20. The Confrontation Clause bars
the admission of testimonial hearsay if the declarant is unavailable for trial, unless the defendant
had a prior opportunity to cross-examine the declarant. See Garland, 286 Mich. App. at 10. In this
case, the two declarants, AJ and her mother, as well as Mawhorter, all testified at trial and
defendant had an opportunity to confront them. Further, statements made to a SANE nurse are not
testimonial where the primary purpose of the nurse’s questions and examination is to meet an
ongoing emergency. Id. at 11; see also People v Spangler, 285 Mich. App. 136, 154; 774 NW2d
702 (2009) (“to determine whether a sexual abuse victim’s statements to a SANE are testimonial,
the reviewing court must consider the totality of the circumstances of the victim’s statements and
decide whether the circumstances objectively indicated that the statements would be available for
use in a later prosecution or that the primary purpose of the SANE’s questioning was to establish
past events potentially relevant to a later prosecution rather than to meet an ongoing emergency.”).
Where, as in this case, a victim’s statements to a SANE nurse are reasonably necessary for medical
diagnosis and treatment, they qualify as nontestimonial. Garland, 286 Mich. App. at 11.
Accordingly, there was no Confrontation Clause violation.

       We also reject defendant’s related ineffective-assistance arguments. Because AJ’s and her
mother’s statements were admissible under MRE 803(4) and did not violate the Confrontation
Clause, any objection would have been futile. Counsel is not ineffective for failing to make a futile
                                                -4-
objection. People v Chambers, 277 Mich. App. 1, 11; 742 NW2d 610 (2007). To the extent that
counsel could have objected to the aunt’s statement, as related by AJ’s mother, on the basis that it
was inadmissible double hearsay, because that limited statement merely described seeing
defendant using a phone in the hallway of the house and defendant admitted going inside the house
to use the bathroom, defendant was not prejudiced by counsel’s failure to object.

                                            B. MRE 803(2)

        Defendant also argues that the trial court erred by allowing AJ’s mother to testify what AJ
told her on the night of the charged offenses. The trial court admitted AJ’s statements to her
mother under the excited utterance exception to the hearsay rule, MRE 803(2). We review a trial
court’s decision to admit evidence for an abuse of discretion. Duenaz, 306 Mich. App. at 90. An
abuse of discretion occurs when a trial court’s decision falls outside the range of principled
outcomes. Id.

        Defendant argues that AJ’s statements to her mother were not admissible as excited
utterances because too much time had passed and AJ made the statements after her grandmother
had called AJ’s mother and asked her to talk to AJ. We disagree.

        MRE 803(2) provides that an exited utterance is “[a] statement relating to a startling event
or condition made while the declarant was under the stress of excitement caused by the event or
condition.” The requirements for admitting a statement as an excited utterance are “1) that there
be a startling event, and 2) that the resulting statement be made while under the excitement caused
by the event.” People v Smith, 456 Mich. 543, 550; 581 NW2d 654 (1998). “[I]t is the lack of
capacity to fabricate, not the lack of time to fabricate, that is the focus of the excited utterance rule.
The question is not strictly one of time, but of the possibility for conscious reflection.” Id. at 551.
Although the passage of time is a relevant consideration, “there is no express time limit for excited
utterances.” Id. Admissibility depends not necessarily on how much time has elapsed since the
startling event, but rather whether the declarant was still under the stress of excitement resulting
from that event. “The trial court’s determination whether the declarant was still under the stress
of the event is given wide discretion.” Id. at 552. The exception thus applies when fabrication
under the circumstances is unlikely, not necessarily impossible.

        In this case, AJ’s grandmother testified that AJ called her on the night of the incident and
was upset and crying so much that it took her about 20 minutes before she could begin to say what
happened to her. Thereafter, the grandmother called AJ’s mother and told her to talk to AJ.
According to AJ’s mother, she immediately went to speak to AJ, who was still “bawling her eyes
out,” and then AJ told her what had happened earlier that day. The testimony indicated that AJ’s
statements to her mother were made on the same day that she was allegedly sexually assaulted,
which qualifies as a startling event. The testimony that AJ was “bawling her eyes out” when she
made the statements indicates that she was still experiencing the emotional impact of the event
when she made the statements. Accordingly, the trial court did not abuse its discretion by
admitting AJ’s statements to her mother under the excited utterance exception to the hearsay rule.

                                        C. JURY VOIR DIRE

       Next, defendant argues that the prosecutor engaged in misconduct when she questioned a
potential juror during voir dire regarding her experience working with victims of sexual assault,

                                                   -5-
including whether the juror believed that a victim’s delay in reporting a sexual assault may make
that person less believable. Because there was no objection to the prosecutor’s questioning of the
juror, this issue is unpreserved. Therefore, we review this issue for plain error affecting
defendant’s substantial rights. People v Abraham, 256 Mich. App. 265, 274-275; 662 NW2d 836
(2003).

         During voir dire, Juror Number 121 informed the prosecutor that she worked with sexual
assault victims, including children, and therefore did not know if she could be a fair juror in this
case. In follow-up questions, the prosecutor asked the juror whether she felt a person would be
less believable if the person delayed reporting a sexual assault. The juror responded that she did
not believe that was true because sexual assault is difficult for some people to talk about and it is
common that people do not report abuse. The prosecutor also asked the rest of the venire if they
felt the same way. Defendant argues that the prosecutor’s questioning of Juror Number 121 was
improper because the prosecutor in effect was offering expert testimony through the juror, without
following MRE 702. We disagree.

       The test for prosecutorial misconduct is whether the defendant was denied a fair trial.
People v Bahoda, 448 Mich. 261, 266-267; 531 NW2d 659 (1995). As this Court explained in
People v Lane, 308 Mich. App. 38, 62-63; 862 NW2d 446 (2014):

               A prosecutor has committed misconduct if the prosecutor abandoned his or
       her responsibility to seek justice and, in doing so, denied the defendant a fair and
       impartial trial. A prosecutor can deny a defendant his or her right to a fair trial by
       making improper remarks that “so infect[ ] the trial with unfairness as to make the
       resulting conviction a denial of due process.” We must evaluate instances of
       prosecutorial misconduct on a case-by-case basis, reviewing the prosecutor’s
       comments in context and in light of the defendant’s arguments.

        A criminal defendant has a constitutional right to be tried by an impartial jury and jurors
are presumed to be impartial unless the contrary is shown. People v Miller, 482 Mich. 540, 547,
550; 759 NW2d 850 (2008). The purpose of voir dire is to elicit enough information for
development of a rational basis for excluding any individuals who may not be impartial.
Therefore, potential jurors are questioned in an effort to uncover any bias they may have that
prevents them from fairly deciding the case. People v Tyburski, 445 Mich. 606, 618; 518 NW2d
441 (1994). “It is imperative, in securing the rights of the parties to an impartial jury, for the court
to allow the elicitation of enough information so that the court itself can make an independent
determination of a juror’s ability to be impartial.” Id. at 620.

        In People v Bailey, 310 Mich. App. 703, 721-722; 873 NW2d 855 (2015), this Court
declined to reverse when the prosecutor asked prospective jurors about why a victim may not
report sexual abuse. This Court held that the questioning did not constitute plain error without
further analyzing whether it was appropriate to explore that area during voir dire. With regard to
a prosecutor’s argument about delays in reporting by sexual abuse victims, this Court noted that
jurors are permitted to view evidence in light of their common knowledge or experience. Id. at
722.

       In this case, the challenged line of questioning occurred in the context of attempting to
determine whether Juror Number 121 could be a fair and impartial juror. The juror had already

                                                  -6-
expressed concerns about whether she could be fair and impartial in this type of case, given her
experience with sexual assault victims, including children. The prosecutor’s questions, including
the questions about delayed reporting, which would be an issue for the charges involving AC, were
within the proper scope of voir dire. Accordingly, defendant has not established that the
prosecutor’s questioning of Juror Number 121 was plain error.

        In his Standard 4 brief, defendant also argues that trial counsel was ineffective for not
objecting to the prosecutor’s questions during voir dire. Because the prosecutor’s questions to
Juror Number 121 were directed at determining whether she could be fair and impartial, and thus
within the proper scope of voir dire, any objection by defense counsel would have been futile.
Counsel is not ineffective for failing to make a futile objection. Chambers, 277 Mich. App. at 11.

                                  D. OPINION TESTIMONY

        Defendant next argues that the prosecutor improperly presented the opinion testimony of
AJ’s grandmother regarding whether she believed AJ made the allegations against defendant to
get the grandmother’s attention. Defendant also argues that it was improper to allow the
grandmother to testify regarding AJ’s allegations when the grandmother could not recall the exact
words that AJ used to describe what defendant did to her. Because defendant did not object to the
challenged testimony at trial, these claims are unpreserved. Therefore, we review these claims for
plain error affecting defendant’s substantial rights. Carines, 460 Mich. at 763-764.

        As defendant correctly observes, it is generally improper for a witness to comment or
provide an opinion on the credibility of another witness because credibility matters are to be
decided by the jury. People v Dobek, 274 Mich. App. 58, 71; 732 NW2d 546 (2007). In this case,
the grandmother was not asked to offer a blanket opinion regarding whether she believed AJ’s
allegations were credible. Rather, she was asked whether she believed AJ made the allegations in
an effort to get the grandmother’s attention, a subject that defense counsel had explored on cross-
examination. Not only was the grandmother’s testimony responsive to defense counsel’s cross-
examination, her opinion was relevant because only the grandmother was in a position to testify
regarding how much attention AJ typically sought from the grandmother, and whether the
grandmother gave AJ more or less attention than usual because of AJ’s allegations. These were
proper subjects to explore in light of defense counsel’s cross-examination, which suggested that
AJ may have made the allegations to her grandmother as a way of gaining her grandmother’s
attention. Considering the responsive nature of the testimony, defendant has not shown that it
qualifies as plain error.

        Defendant also has not shown that the grandmother’s inability to recall AJ’s exact words
when describing the alleged sexual abuse by defendant rendered her testimony improper. The
grandmother testified that she recalled the substance of what AJ said to her. The grandmother was
not offering an “opinion” of the conversation. Further, the grandmother’s testimony explaining
the substance of what AJ revealed did not involve any commentary on whether she believed AJ’s
allegations were credible. Again therefore, defendant has not shown that this testimony constituted
plain error.




                                                -7-
                                E. PROSECUTOR’S CONDUCT

       Defendant argues that the prosecutor improperly shifted the burden of proof through the
following remarks during closing argument:

              [The Prosecutor]: I want to talk very briefly about the testimony of the
       defendant. You heard in the beginning of course, we know that the defendant does
       not have to do anything. The defense doesn’t have to do anything. They have no
       burden at all. Nothing, and you remember the defense attorney talking about he
       could clip his nails and that would be fine. He can. He could do that if he wanted.

              But when they choose to put on a case, it is fair to say they put on their best
       case. What they had was this. They had Ron and nothing more, and Ron again
       doesn’t have a burden . . .

               [Defense Counsel]: Judge, I’m objecting because she is shifting the burden
       here.

               [The Prosecutor]: I am not shifting the burden. I have very clearly stated
       that I don’t have to—I have the whole burden, but I am allowed to comment on the
       evidence as it came in.

               THE COURT: Overruled.

               [The Prosecutor]: Thank you, Your Honor.

              This is what they put forward and I agree, as he just said, that doesn’t shift
       the burden. The burden is all mine, but Mr. Hinman felt that he needed to take the
       stand and tell his side of it and his side of it made no sense whatsoever.

        Claims of prosecutorial misconduct are decided case by case and the challenged conduct
must be viewed in context. McElhaney, 215 Mich. App. at 283. The test for prosecutorial
misconduct is whether the defendant was denied a fair trial. Bahoda, 448 Mich. at 266-267. It is
well-established that a prosecutor may not imply in closing argument that the defendant must prove
something or present a reasonable explanation for damaging evidence because such argument
tends to shift the burden of proof. People v Fyda, 288 Mich. App. 446, 463-464; 793 NW2d 712
(2010). However, once a defendant testifies, it is not improper for the prosecutor to comment on
the weaknesses of the defense’s case or theory. People v Fields, 450 Mich. 94, 115; 538 NW2d
356 (1995); People v Watson, 245 Mich. App. 572, 592-593; 629 NW2d 411 (2001). As explained
in Fields, 450 Mich. at 115-116:

               In sum, prosecutorial comment that infringes on a defendant’s right not to
       testify may constitute error. However, where a defendant testifies at trial or
       advances, either explicitly or implicitly, an alternate theory of the case that, if true,
       would exonerate the defendant, comment on the validity of the alternate theory
       cannot be said to shift the burden of proving innocence to the defendant. Although
       a defendant has no burden to produce any evidence, once the defendant advances
       evidence or a theory, argument on the inferences created does not shift the burden
       of proof.
                                                 -8-
               Thus, the Court of Appeals has correctly concluded that the prosecutor may
       comment on the weakness of defendant’s alibi and may observe that the evidence
       against the defendant is “uncontroverted” or “undisputed,” even if defendant is the
       only one who could have contradicted the evidence, or has failed to call
       corroborating witnesses, or proved what it said it would in its opening statement,
       and that the defendant has failed to “take advantage of available opportunities to
       pursue matters relevant to his alibi defense.”

               The nature and type of comment allowed is dictated by the defense asserted,
       and the defendant’s decision regarding whether to testify. When a defense makes
       an issue legally relevant, the prosecutor is not prohibited from commenting on the
       improbability of the defendant’s theory or evidence. [Citations and footnotes
       omitted.]

        In this case, the prosecutor was commenting on the strength of the defense’s evidence,
pointing out that it consisted entirely of defendant’s own testimony, and the prosecutor thereafter
discussed various problems or weaknesses with that testimony. The prosecutor repeatedly
qualified her remarks by reminding the jury that defendant did not have any burden of proof and
that the burden was on the prosecution to prove defendant’s guilt. Viewed in context, the
prosecutor’s comments did not shift the burden of proof.

                                   F. CUMULATIVE ERROR

        Defendant argues that he is entitled to a new trial on the basis of the cumulative effect of
the multiple errors in this case. Even if a single error standing alone does not justify reversal, the
cumulative effect of several errors can support reversal if the cumulative effect of the errors
undermines confidence in the reliability of the verdict. People v LeBlanc, 465 Mich. 575, 591; 640
NW2d 246 (2002). The test is whether the cumulative effect of multiple errors deprived the
defendant of a fair and impartial trial. People v Taylor, 185 Mich. App. 1, 10; 460 NW2d 582
(1990). Absent the establishment of more than one error, there can be no improper cumulative
effect. People v Mayhew, 236 Mich. App. 112, 128; 600 NW2d 370 (1999). In this case, our
analysis of defendant’s claims fails to show that his trial was infected by multiple errors.
Accordingly, there can be no cumulative effect. Therefore, defendant is not entitled to relief on
this basis.

                               G. CONSECUTIVE SENTENCING

        The trial court agreed that it was appropriate to exercise its discretion to impose
consecutive sentences in this case. The court ordered defendant’s two CSC-I sentences to be
served concurrently with each other, but consecutive to defendant’s two CSC-III sentences, which
were to be served concurrently with each other. Defendant argues that the trial court erred by
ordering his CSC-III sentences to be served consecutively to his CSC-I sentences. Because
defendant did not object when the prosecutor argued at sentencing that the trial court had the
authority to order the CSC-I sentences to be served consecutively to the CSC-III sentences, this
issue is unpreserved. Thus, defendant is not entitled to appellate relief unless he can establish a
plain error affecting his substantial rights. Carines, 460 Mich. at 763-764.



                                                 -9-
        We agree that the trial court plainly erred by ordering the two CSC-I sentences and the two
CSC-III sentences to be served consecutively to each other. Rather, the court was only authorized
to order the CSC-I sentences to be served consecutively to each other. In this state, concurrent
sentencing is the norm. A consecutive sentence may be imposed only if specifically authorized by
statute. People v Ryan, 295 Mich. App. 388, 401; 819 NW2d 55 (2012). The statutory authority
for the imposition of consecutive sentences in this matter is MCL 750.520b(3), which provides:

              The court may order a term of imprisonment imposed under this section to
       be served consecutively to any term of imprisonment imposed for any other
       criminal offense arising from the same transaction.

        Defendant’s CSC-III convictions did not arise from the same transaction as the offenses
that led to defendant’s CSC-I convictions. Indeed, the CSC-III offenses were committed
approximately eight years before defendant committed the CSC-I offenses. Accordingly, MCL
750.520b(3) did not allow the trial court to order the CSC-III sentences to be served consecutively
to the CSC-I sentences. As plaintiff concedes, it was plain error to order those sentences to be
served consecutively. Instead, the only option for consecutive sentencing was to order the
sentences for the two CSC-I convictions involving AJ to be served consecutively if those
convictions arose from the same transaction.

       In Bailey, 310 Mich. App. at 723-725, this Court addressed what constitutes “arising from
the same transaction” for purposes of MCL 750.520b(3) and stated:

               The statutory language clearly limits this authority to cases in which the
       multiple offenses arose from the “same transaction,” and the relevant caselaw is
       consistent with that legislative determination. In Ryan, 295 Mich. App. at 393, we
       held that two acts of CSC-I occurred in the same transaction when, while the
       victim’s stepmother was at a wedding, the defendant (the victim’s father), “called
       [her] into his bedroom and demanded that she remove all of her clothing” and “put
       his penis in her vagina and thereafter placed his penis in her mouth, leading to
       ejaculation.” In People v Brown, 495 Mich. 962, 963 (2014), the Supreme Court
       vacated the trial court’s order that defendant serve each of his seven sentences for
       CSC-I consecutively, directing that only three of the sentences could be imposed
       consecutively as arising from the same transaction. In Brown, the defendant was
       charged with, and convicted of, seven counts of CSC-I against his granddaughter,
       and the trial court imposed a consecutive sentence for each one. See People v
       Brown, unpublished opinion per curiam of the Court of Appeals, issued July 30,
       2013 (Docket No. 308510), p 3, vacated and remanded 495 Mich. 962 (2014). The
       Supreme Court reversed, stating that it had reviewed the record and that “at most”
       only three of the seven sentences could be imposed consecutively. Brown, 495
Mich. at 962-963 (emphasis omitted). While we do not have access to the trial court
       record in that case, the prosecution’s brief to this Court in Brown detailed a total of
       seven criminal penetrations perpetrated by the defendant, against the same victim,
       over approximately 10 days during three separate incidents. Three of the
       penetrations occurred in the course of a single ongoing assault, thus allowing the
       sentences for the second and third penetrations of that transaction to each be
       imposed consecutively to the sentence for the first and to each other. During a
       separate transaction, two penetrations occurred, allowing the sentence for the

                                                -10-
       second to be imposed consecutively to the sentence for the first. In that seven-
       assault case, therefore, three sentences could each be imposed consecutively to the
       other four sentences and to each other. While we cannot be certain that this was
       the basis for the Supreme Court’s decision, we can be certain that the Court
       concluded that four of the penetrations within that 10-day period were not part of
       the “same transaction,” even though they were close in time and demonstrated
       ongoing child sexual abuse of the same victim. It is also consistent with Ryan’s
       reliance on People v Nutt, 469 Mich. 565, 578 n 15; 677 NW2d 1 (2004), for the
       principle that “[i]t is not an unfrequent occurrence, that the same individual, at the
       same time, and in the same transaction, commits two or more distinct crimes . . . .”
       (Quotation marks and citation omitted.)

               In sum, we hold that an ongoing course of sexually abusive conduct
       involving episodes of assault does not in and of itself render the crimes part of the
       same transaction. For multiple penetrations to be considered as part of the same
       transaction, they must be part of a “continuous time sequence,” not merely part of
       a continuous course of conduct. Brown, 495 Mich. at 963; Ryan, 295 Mich. App. at
       402-403. [Footnotes omitted.]

        In this case, the record demonstrates that defendant’s two CSC-I convictions arose from
the same transaction. Both offenses involved the same victim, occurred on the same day, and were
committed during a family party as part of a continuous time sequence. AJ described defendant
sexually penetrating her when she was in the pool with defendant. After AJ left the pool to get
away from defendant, she went inside the house to change from her bathing suit into other clothing.
Defendant entered her bedroom and committed the second act of CSC-I while AJ was in her
bedroom. While the record does not indicate how much time elapsed between the two incidents,
and AJ was not sure if she sat outside first before going inside to change her clothing, the testimony
established a continuous sequence of events connecting both incidents. Accordingly, the facts
supported the imposition of consecutive sentences under MCL 750.520b(3) for the two CSC-I
convictions.

         In sum, although consecutive sentencing was authorized under MCL 750.520b(3), the trial
court erred when it ordered the sentences for the two CSC-I convictions (Counts I and II) to be
served consecutively to the sentences for the two CSC-III convictions (Counts III and IV). Instead,
the trial court should have ordered the sentences for Count I and II to be served consecutively with
each other, but concurrently with the sentences for Counts III and IV. This result does not change
the amount of time defendant is required to serve, because the court imposed the same sentences
for all four convictions and defendant still must serve two consecutive terms of 25 to 50 years, to
be served concurrently with the remaining terms of 25 to 50 years. Accordingly, resentencing is
not required. Instead, we remand for modification of defendant’s judgment of sentence to specify
that the two CSC-I sentences are to be served consecutively, but concurrently with defendant’s
sentences for CSC-III.




                                                -11-
                           II. DEFENDANT’S STANDARD 4 BRIEF

                         A. AMENDMENT OF THE INFORMATION

        Defendant argues that the prosecutor improperly amended the information to change the
date of the offenses involving AC from September 2008 to 2008 generally. Because defendant
did not object to the amendment of the information, this issue is unpreserved. Therefore, we
review the issue for plain error affecting defendant’s substantial rights. Carines, 460 Mich. at 763-
764.

        The information is required to specify “[t]he time of the offense as near as may be.” MCL
767.45(1)(b). If a defendant moves for a specific time in order to meet the charge, it is within the
trial court’s discretion to determine “when and to what extent specificity will be required.” People
v Naugle, 152 Mich. App. 227, 233; 393 NW2d 592 (1986). Factors to consider include “(1) the
nature of the crime charged; (2) the victim’s ability to specify a date; (3) the prosecutor’s efforts
to pinpoint a date; and (4) the prejudice to the defendant in preparing a defense.” Id. In Naugle,
this Court stated that “[w]here the facts demonstrate that the prosecutor has stated the date and
time of the offense to the best of his or her knowledge after undertaking a reasonably thorough
investigation, we would be disinclined to hold that an information or bill of particulars was
deficient for failure to pinpoint a specific date.” Id. at 234. This Court rejected the defendant’s
argument that he was entitled to relief because of inconsistencies regarding the date of the charged
offense, stating

               Defendant next asserts that the prosecution failed to establish the dates of
       these offenses beyond a reasonable doubt. However, time is not an element of a
       sexual assault offense. People v McConnell, 122 Mich. App. 208, 212; 332 NW2d
       408 (1982), rev’d on other grounds, 420 Mich. 852 (1984). Moreover, defendant’s
       argument is primarily based on inconsistencies in complainant’s testimony with
       respect to the dates. We note that complainant’s testimony as to dates was
       corroborated by other witnesses. In any event, we believe that any inconsistencies
       have affected the weight the jury chose to accord her testimony, but would not
       necessarily have negated its substance. We are not prepared to assume the jury’s
       role of weighing the evidence or of assessing complainant’s credibility. [Naugle,
152 Mich. App. at 235-236.]

        In this case, defendant was similarly charged with sexual assault and the date of the alleged
assaults was not an element of the offenses. Because of the passage of time—approximately 10
years by the time of trial—AC was unable to specify a specific date of the offenses. The
prosecution was able to narrow the time period to sometime in 2008, and argued that the offenses
likely were committed after defendant’s release from jail in November 2008. Defendant never
moved for a specific time period in order to meet the charges nor argued that he was unable to
respond to the charges without further information regarding the date of the alleged offenses.
Considering these factors, defendant has not established that it was plain error to amend the
information to specify generally that the offenses involving AC were committed in 2008. Any
inconsistencies regarding dates in the testimony at trial affected only the weight of the testimony.
Therefore, defendant is not entitled to relief with respect to this unpreserved issue.



                                                -12-
                             B. PROSECUTORIAL MISCONDUCT

        Defendant next raises several claims of misconduct by the prosecutor during closing
argument and opening statement. Only defendant’s challenge to the remarks during opening
statement was preserved with an appropriate objection at trial. We review that preserved claim to
determine if the prosecutor’s remarks denied defendant a fair trial. Abraham, 256 Mich. App. at
272. Defendant’s unpreserved claims are reviewed for plain error affecting defendant’s substantial
rights. Id. at 274-275.

        A prosecutor is afforded great latitude during closing argument. A prosecutor may not
make a statement of fact that is unsupported by the evidence, but she is permitted to argue the
evidence and reasonable inferences arising from the evidence in support of her theory of the case.
Bahoda, 448 Mich. at 282; People v Ackerman, 257 Mich. App. 434, 450; 669 NW2d 818 (2003).
A prosecutor is not required to phrase his or her arguments in the blandest of terms, but may use
“hard language” when the evidence supports it. Bahoda, 448 Mich. at 282; People v Ullah, 216
Mich. App. 669, 678; 550 NW2d 568 (1996). It is improper for a prosecutor to express personal
knowledge or a personal belief regarding the credibility of a witness, or to vouch for the credibility
of a witness by implying some special knowledge about the witness’s truthfulness. Bahoda, 448
Mich. at 276; People v Meissner, 294 Mich. App. 438, 456; 812 NW2d 37 (2011); People v Thomas,
260 Mich. App. 450, 455; 678 NW2d 631 (2004). However, a prosecutor may comment on a
witness’s credibility and argue from the evidence that a witness is credible. Id.

        Defendant argues that the prosecutor improperly commented on AJ’s forensic interview
during closing argument. Although evidence was introduced that AJ participated in a forensic
interview, the contents of that interview were not introduced. During closing argument, the
prosecutor remarked that AJ had been questioned about the allegations several times and
consistently gave the same account of defendant’s conduct each time. On appeal, defendant
challenges the prosecutor’s remark that “[AJ] told grandma, told mom, told an officer, told a SANE
nurse and then ultimately came here and told twice, once at a prelim and once here, and the Weiss
interview in between, the forensic interview which we can’t share with you, but that girl all those
times said the same thing.” Defendant argues that this remark suggested that AJ’s statements
during her forensic interview were also consistent with her other statements, which was improper
because her forensic interview statements were never introduced at trial.

        We agree that because the substance of AJ’s forensic interview was not introduced at trial,
it would have been improper for the prosecutor to argue that AJ’s statements during her forensic
interview were consistent with her other accounts of defendant’s conduct. However, the
prosecutor’s remarks did not clearly make that assertion. The prosecutor noted that AJ had given
accounts of defendant’s conduct on several occasions, including to her grandmother, her mother,
a police officer, a SANE nurse, and at trial and at the preliminary examination. These were all
matters of evidence at trial. The prosecutor also noted that in between these events, AJ also
attended a forensic interview. This was also a matter of evidence, it having been mentioned by
Detective Williams and by AJ on cross-examination by defense counsel. In her closing remarks,
apart from mentioning that AJ underwent a forensic interview, the prosecutor never revealed the
substance of AJ’s statements during that interview. In fact, the prosecutor specifically told the
jury that AJ’s statements during that interview could not be shared. To the extent that the
prosecutor’s comments could have been interpreted as implying that AJ’s statements during the
forensic interview were also consistent with her other statements, an appropriate instruction on

                                                -13-
timely objection could have cured any perceived prejudice. See People v Williams, 265 Mich. App.
68, 70-71; 692 NW2d 722 (2005) (this Court will not reverse if the prejudicial effect of the
prosecutor’s conduct could have been cured by a timely instruction from the trial court), aff’d 475
Mich. 101 (2006). Indeed, even without an objection, the trial court instructed the jury that it was
only to consider the properly admitted evidence, and that the attorney’s statements are not
evidence. These instructions, together with the prosecutor’s statement informing the jury that the
contents of AJ’s forensic interview could not be shared, should have been sufficient to protect
defendant’s substantial rights. Therefore, defendant is not entitled to appellate relief with respect
to this issue.

        Further, because the challenged remarks did not involve a clear attempt to inform the jury
of the contents of AJ’s forensic interview, and the prosecutor specifically informed the jury that
the contents of that interview could not be shared, defense counsel’s failure to object to the remarks
was not objectively unreasonable. Moreover, given the trial court’s instruction that the attorneys’
statements are not evidence, defendant was not prejudiced by counsel’s failure to object.
Therefore, defendant’s related ineffective-assistance claim also cannot succeed.

      Defendant also challenges the following remarks by the prosecutor during closing
argument:

                And when she tells, she is still hysterical, she is still crying, and she’s telling
       what happened to her grandma, and then she’s telling the same thing to her mother.
       Then she’s telling that to an officer and a SANE nurse, and when she gets to that
       SANE nurse, what does the nurse find that’s important? She’s got redness under
       her clitoral hood and there’s no explanation for that other than somebody was
       touching her there. There’s an injury that can be seen by the SANE nurse, and she
       sees it, and she notes it, and it’s consistent with what this girl said happened to her.

Defendant argues that these remarks were improper because there was no evidence connecting the
redness observed by Mawhorter to the digital penetration described by AJ. We disagree. AJ told
Mawhorter that defendant digitally penetrated her vagina. Mawhorter described her findings in
her examination of AJ as follows:

               Q. Okay, and you also do a physical examination to look for injury, correct?

               A. Correct.

               Q. And was there anything noted in this case?

                A. I’m going to refer back to the report. One of the initial areas that there
       was pain was just above the pelvic area. She just said she had some tenderness
       when we asked her about that and it was no increase with palpation. No marks
       there, and then referring to this, there was some slight redness or irritation area to
       the clitoral hood.

Mawhorter agreed that the redness on the clitoral hood was evidence of trauma.

       While defendant is correct that Mawhorter never testified that the redness she found was
caused by digital penetration, it was reasonable for the prosecutor to make that connection. That
                                                  -14-
is, the prosecutor could reasonably infer that the testimony regarding the trauma to the clitoral
hood was consistent with AJ’s description of defendant’s acts of digital penetration. Accordingly,
the prosecutor’s remarks were not improper. Further, because the prosecutor’s remarks were
supported by the evidence and reasonable inferences arising therefrom, defense counsel was not
ineffective for failing to object to the remarks. Any objection would have been futile. Chambers,
277 Mich. App. at 11.

       Defendant also argues that the prosecutor made argumentative and inflammatory remarks
during opening statement. Defendant challenges the following portion of the prosecutor’s opening
statement:

                When my youngest son who is 12 was probably about five or six, he went
       through a phase where he was incredibly scared of monsters. They were
       everywhere. They were in his closet. They were under his bed and every single
       day we had to go through a ritual of getting out a blue flashlight. I don’t know how
       we put it together, but we got a blue flashlight, and we need a vanilla spray, and we
       need all of these things to check in all of those places to make sure that he was safe
       to go to bed, and if we didn’t do it, if we skipped a step, he would toddle out and
       tell us that we hadn’t done the master spray, or we hadn’t shown the blue light and
       we had to start over.

               As a parent, you do everything in your power to keep your kids safe, even
       these things like this that are like blue flashlights and monster spray, and what do
       you do as a parent when the threat isn’t just a monster—

               [Defense Counsel]: Judge, I object. This is argument.

               [The Prosecutor]: Your Honor, I have one sentence before I will continue.

               THE COURT: I’ll overrule the objection.

               [The Prosecutor]: Thank you, Your Honor. What do you do as a parent
       when the threat is real? And that’s what this case is about. This case is about a real
       threat in a real set of households and the common thread in those households is that
       Uncle Ron has access to children.

       Opening statement is the appropriate time to state the facts that the prosecutor believes will
be proven at trial. People v Ericksen, 288 Mich. App. 192, 200; 793 NW2d 120 (2010); People v
Moss, 70 Mich. App. 18, 32; 245 NW2d 389 (1976). It is apparent that the prosecutor’s story about
her son did not involve facts the prosecutor intended to introduce at trial. Contrary to what
defendant asserts, however, the remarks were not calculated to inflame the jury’s passions or to
cause the jury to be unfairly biased against defendant. They were intended only to help the jury
understand the prosecution’s theory of the case. Even if the remarks exceeded the permissible
scope of opening statement, they did not deprive defendant of a fair trial.

                                   C. EXPERT TESTIMONY

       Defendant argues that the prosecutor committed misconduct by questioning Mawhorter
about her collection of DNA samples, and the trial court erred by overruling defense counsel’s
                                                -15-
objection to the testimony, because Mawhorter was not qualified to offer expert testimony
regarding DNA evidence. We review the trial court’s decision to allow the testimony for an abuse
of discretion. Duenaz, 306 Mich. App. at 90.

        At trial, Mawhorter testified that during her examination of AJ, she swabbed different areas
to collect samples for DNA testing. Defendant challenges the following testimony offered by
Mawhorter on redirect examination by the prosecutor:

                Q. The swabs that you talked about were the only ones that were indicated
       in this case?

               A. Correct.

              Q. Okay, and if there was something else indicated, you would have taken
       that swab too?

               A. Correct.

               Q. And based on your education and experience, is it—if you can answer
       and, if you can’t, that’s all right, but is it—are there things that are harder to get
       DNA from than other things?

              [Defense Counsel]: Judge, I’m going to have to object to that. That’s a
       question for an expert.

               [The Prosecutor]: I can qualify her as an expert if you want to.

               [Defense Counsel]: Not in DNA, you can’t.

              [The Prosecutor]: Based on her education and experience, does she know
       from her training as a SANE nurse if there are better percentage [sic]. That’s all
       I’m asking, based on her training and experience.

               THE COURT: I’ll overrule the objection.

               [The Prosecutor]: Okay. Thank you.

               Q. So, you can answer the question. I’ll give it to you again. This—the
       indication in this case was that it was a digital penetration.

               A. Yes.

              Q. Based on your education and training and nothing else, is that a high
       percentage shot to find some DNA or not?

              A. I don’t know the exact percentage, what it would be. I know that we
       have had problems and difficulties getting DNA collected from patients that we’ve
       worked with.


                                               -16-
               Q. With the digital penetration?

               A. With any penetration.

               Q. Okay, so it’s not like a magic bullet. You don’t always get it.

               A. No.

               Q. Okay, and the answer was no. You shook your head, but—

               A. No. Sorry.

         Under MRE 702, a witness who possesses specialized knowledge that will assist the trier
of fact in understanding the evidence may be qualified as an expert on the basis of knowledge,
skill, experience, training, or education. Although Mawhorter was not qualified to testify as an
expert in the area of DNA analysis or testing, her testimony did not cover those subjects, but
instead concerned her collection of DNA samples and her knowledge of the likelihood of
recovering DNA through swabbing. Mawhorter explained that her work as a SANE nurse included
collecting DNA evidence, that she had experience collecting samples for DNA testing, and
although she was unable to offer a specific percentage, she knew from her education and
experience that it is often difficult to collect DNA in cases involving digital penetration. Given
Mawhorter’s testimony, the trial court did not abuse its discretion by allowing her limited
testimony related to the collection of DNA samples and the difficulties of collecting DNA during
examinations. Further, because this testimony was admissible, there is no merit to defendant’s
related claim of prosecutorial misconduct, which may not be based on good-faith efforts to
introduce evidence. People v Noble, 238 Mich. App. 647, 660-661; 608 NW2d 123 (1999).

        We affirm defendant’s convictions and sentences, but remand for modification of
defendant’s judgment of sentence to specify that the CSC-I sentences are to be served
consecutively to each other, but concurrently with the CSC-III sentences. We do not retain
jurisdiction.



                                                            /s/ Cynthia Diane Stephens
                                                            /s/ David H. Sawyer
                                                            /s/ Jane M. Beckering




                                              -17-